*159OPINION
By THE COURT.
This is a motion to certify the record in this case for the alleged reason that the same is in conflict with the case of Blackburn v. Powhatan Point Board of Education, and being case No. 803 of the- Court of Appeals for the Seventh District of Ohio. This is not a reported case to our knowledge and no citation is given. Our examination of the appellant’s brief and quotations from the ease does not reveal that the Court held that an order striking a petition from the files is a final order. But even if it did so hold it would be vain for us to sustain the motion which would require the Supreme Court to restate the law, as we followed the decision of the Supreme Court cited in our original opinion, to wit, State v. Gilman, 136 Oh St 319.
A further reason for denying the motion is that under the concluding sentence of §1483 GC recognition and sanction are not to be accorded to unofficially reported opinions. Bevon v. Century Realty Co., 64 Oh Ap 66.
The motion will be overruled.
MILLER, PJ, WISEMAN, J, concur.